EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative W. Kevin Ransom (Reg. # 45,031) on 08/09/2021.
With respect to the claims filed 12/18/2020, the application has been amended as follows:
Please amend lines 7-8 of claim 1 to instead recite: --cylinder setup of the internal combustion engine, create a pressure sample value pattern for combustion conditions and a pressure sample value pattern for misfire conditions;--
Please amend lines 9-10 of claim 1 to instead recite: --creating a template course for each of the thus created pressure sample value patterns, each of said template courses comprising a set of sample points;--
Please amend line 2 of claim 2 to instead recite: --template courses are based on average values of the thus created pressure sample value--
Please amend line 2 of claim 3 to instead recite: --normalizing the pressure for the created template courses at [[a]] the
Please amend line 2 of claim 4 to instead recite: --step of normalizing the pressure for the created template courses at [[a]] the desired crank angle--
Please amend line 2 of claim 5 to instead recite: --the steps of, prior to determining the difference values, during engine operation:--
Please amend lines 4-6 of claim 5 to instead recite: --combustion engine for [[a]] the set of operation parameters comprising [[a]] the certain range of crank angles for [[a]] the certain engine load and certain engine speed so as to, for the actual cylinder setup of the internal combustion engine, create a pressure sample value pattern for engine operation; and--
Please amend line 7 of claim 5 to instead recite: --normalizing [[the]] a pressure for the created pressure sample value pattern for engine operation at the desired--
Please amend line 9 of claim 5 to instead recite: --of the difference values.--
Please amend lines 2-5 of claim 6 to instead recite: --step of determining the difference values based upon the differences between the sample points and the corresponding detected and normalized pressure values comprises performing a subtraction between the sample points and the corresponding detected and normalized pressure values and/or providing a ratio of the sample points and the corresponding detected and normalized pressure values.--
Please amend lines 2-3 of claim 8 to instead recite: --step of determining the difference values based upon the differences between the sample points the corresponding detected and normalized pressure values comprises the step of performing the--
Please amend lines 7-8 of claim 11 to instead recite: --cylinder setup of the internal combustion engine, create a pressure sample value pattern for combustion conditions and a pressure sample value pattern for misfire conditions;--
Please amend lines 9-10 of claim 11 to instead recite: --create a template course for each of the thus created pressure sample value patterns, each of said template courses comprising a set of sample points;--
Please amend line 11 of claim 11 to instead recite: --normalize [[the]] a pressure for the created template courses at a desired crank angle;--
Please amend line 2 of claim 12 to instead recite: --created template courses are based on average values of the thus created pressure sample value--
Please amend line 2 of claim 13 to instead recite: --control device, when normalizing the pressure for the created template courses at [[a]] the desired--
Please amend line 2 of claim 14 to instead recite: --wherein the control device, when normalizing the pressure for the created template courses at [[a]] the--
Please amend line 2 of claim 15 to instead recite: --the control device being configured to, prior to determining the difference values, during--
Please amend lines 5-7 of claim 15 to instead recite: --engine for [[a]] the set of operation parameters comprising [[a]] the certain range of crank angles for the certain engine load and certain engine speed so as to, for the actual cylinder setup of the internal combustion engine, create a pressure sample value pattern for engine operation; and--
Please amend line 8 of claim 15 to instead recite: --normalize [[the]] a pressure for the created pressure sample value pattern for engine operation at the desired--
Please amend line 10 of claim 15 to instead recite: --of the difference values.--
Please amend lines 2-5 of claim 16 to instead recite: --wherein the control device, when determining the difference values based upon the differences between the sample points and the corresponding detected and normalized pressure values comprises performing a subtraction between the sample points and the corresponding detected and normalized pressure values and/or providing a ratio of the sample points and the corresponding detected and normalized pressure--
Please amend lines 2-3 of claim 18 to instead recite: --wherein the control device, when determining the difference values based upon the differences between the sample points and the corresponding detected and normalized pressure values, is configured to--
Please amend lines 7-8 of claim 21 to instead recite: --load and certain engine speed so as to, for an actual cylinder setup of the internal combustion engine, create a pressure sample value pattern for combustion conditions and a pressure
Please amend lines 10-11 of claim 21 to instead recite: --create a template course for each of the thus created pressure sample value patterns, each of said template courses comprising a set of sample points;--
Please amend line 12 of claim 21 to instead recite: --normalize [[the]] a pressure for the created template courses at a desired crank angle;--
Please amend lines 1-4 of claim 22 to instead recite: --A medium used for determining reliability regarding misfire determination of cylinders of an internal combustion engine, said non-transitory computer-readable medium storing computer program code comprising--
Please amend lines 10-11 of claim 22 to instead recite: --engine load and certain engine speed so as to, for an actual cylinder setup of the internal combustion engine, create a pressure sample value pattern for combustion conditions and a pressure sample value pattern for--
Please amend lines 13-14 of claim 22 to instead recite: --creating a template course for each of the thus created pressure sample value patterns, each of said template courses comprising a set of sample points;--

REASONS FOR ALLOWANCE
Claims 1-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method including: “determining difference values based upon differences between sample points and corresponding detected and normalized pressure values within a desired range of crank angles; and summarizing the thus determined difference values so as to determine whether a predetermined share of the summarized difference values lies above or below a predetermined threshold value so as to determine reliability regarding misfire determination,” in combination with the remaining limitations of the claim.
With respect to independent claim 11, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a control device configured to: “determine difference values based upon differences between sample points and corresponding detected and normalized pressure values within a desired range of crank angles; and summarize the thus determined difference values so as to determine whether a predetermined share of the summarized difference values lies above or below a predetermined threshold value so as to determine reliability regarding misfire determination,” in combination with the remaining limitations of the claim.
With respect to independent claim 21, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a vehicle including a control device configured to: “determine difference values based upon differences between sample points and corresponding detected and normalized pressure values within a desired range of crank angles; and summarize the thus determined difference values so as to determine whether a predetermined share of the summarized difference values lies above or below a predetermined threshold value so as to determine reliability regarding misfire determination,” in combination with the remaining limitations of the claim.
With respect to independent claim 22, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a non-transitory computer readable memory medium storing computer  program code comprising computer instructions to cause one or more control devices to perform operations including: “determining difference values based upon differences between sample points and corresponding detected and normalized pressure values within a desired range of crank angles; and summarizing the thus determined difference values so as to determine whether a predetermined share of the summarized difference values lies above or below a predetermined threshold value so as to determine reliability regarding misfire determination,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) have been being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) have not been 
This application includes a claim limitation that does not use the word “means,” but are nonetheless has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “control device” in claims 1-22.
Because this claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it has been interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747